Citation Nr: 0838854	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  98-10 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for duodenal ulcers.

2.  Entitlement to a compensable rating for epididymitis.    

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in November 2003 for further development.  

The issues on appeal were denied by the Board in June 2007.  
The Board decision was appealed, and in August 2008, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision.  The Board decision also 
included a denial of service connection for post traumatic 
stress disorder (PTSD).  The veteran did not appeal that 
issue.  As such, it is not before the Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court vacated the Board's June 2007 
decision and remanded the claims to the Board.  One basis for 
the remand was the fact that the notices furnished to the 
veteran pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), were inadequate.  With respect 
to new and material evidence, the veteran has not been 
informed of what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denials pursuant to Kent v. Nicholson, 20 Vet.App. 1 (2006).  

The Joint Motion discusses the fact that a claimant seeking 
to reopen a claim that was previously denied, must be advised 
of the evidence and information necessary to reopen the 
claim.  VA must also notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
Joint Motion essentially indicates that VA must, in the 
context of a claim to reopen, look at the basis of the denial 
in the prior decision and provide a notice letter to the 
appellant that describes what evidence would be necessary to 
substantiate the element that was found to be insufficient in 
the previous denial.  In this particular case, the basis for 
the October 1980 denial of service connection for duodenal 
ulcers was the fact that the veteran's ulcerated stomach 
disability existed prior to service and was not aggravated 
during service.  As such, in order to warrant service 
connection for duodenal ulcers, the veteran must show that 
his pre-existing disability was aggravated during service.  

In light of the Court's Order, the Board finds that the claim 
must be remanded for compliance with Kent.  

Another basis for the Court's remand is the fact that during 
the pendency of this appeal, on January 30, 2008, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the case of Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008), which outlined the notice requirements for an 
increased-compensation claim under 38 U.S.C.A. § 5103(a).  
The RO should provide the veteran with additional notice 
compliant with the recent decision in Vasquez-Flores. 

Finally, the TDIU issue was remanded because it is 
inextricably intertwined with the others.  

The case is hereby REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The RO should also advise the 
appellant of what evidence would 
substantiate his request to reopen his 
claim for service connection for duodenal 
ulcers.  Apart from other notice 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) the RO 
should comply with the Court's guidance 
in Kent and advise the appellant of the 
evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for service 
connection.  The letter should include 
specific notice that the veteran needs to 
submit evidence demonstrating that his 
duodenal ulcer disability became 
aggravated during service.  

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate the 
issues on appeal.  If the veteran's claim 
for entitlement to service connection for 
duodenal ulcers has been reopened then 
the RO should proceed, after any 
necessary development, to adjudicate the 
claim under a merits analysis.  The RO 
should also determine if a compensable 
rating is warranted for epididymitis, and 
whether the veteran is entitled to a 
TDIU.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. 
Thereafter, the case should be returned 
to the Board for appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




